Citation Nr: 0523847	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  04-15 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1967.  This matter comes to the Board of Veterans 
Appeals (Board) on appeal from a May 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the record reveals that a diagnosis of PTSD was 
reported when the veteran was evaluated at the Buffalo VA 
Medical Center in December 2002.  A stressor to support this 
diagnosis, however, has not been confirmed.  At a Board 
hearing held at the RO by the undersigned, the veteran 
testified that he was assigned to B Company, 228th Aviation 
Division, 1st Calvary Division at An Khe in Vietnam from July 
1966 to May 1967 and was a helicopter crew chief during that 
time.  He claimed that he required right kidney surgery in 
Japan after being struck by shrapnel in April 1967.  He also 
said he was presently receiving treatment from a private 
psychiatrist and a private psychologist for PTSD.  He went on 
to say that he had saved the lives of two fellow soldiers 
near Dak To in February 1967.  In order to verify the 
veteran's claimed stressors, the AMC should take the 
following actions:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
treated him since May 2002 for PTSD.  
Following receipt of such information, 
and duly executed authorization for the 
release of private medical records, the 
RO should request that all identified 
health care providers, to include those 
noted by the veteran at the April 2005 
hearing (see p. 13 - hearing transcript), 
furnish legible copies of all medical 
records compiled in conjunction with 
treatment accorded the veteran.

2.  The RO should contact the veteran and 
afford him the opportunity to provide 
additional information about the 
stressful events he claims caused his 
PTSD, including the dates, unit of 
assignment at the time of the claimed 
stressor, and the names of any service 
members who were also involved in the 
claimed events.  The RO should forward 
this information, as well as any 
additional documents deemed necessary, to 
the U.S. Armed Services Center for Unit 
Records Research (USASCURR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197 so that it can provide any 
information that might corroborate the 
stressors claimed by the 
veteran. USASCURR also should report 
whether B Company, 228th Aviation 
Division, 1st Calvary Division was 
engaged in hostile action against enemy 
forces during the time the veteran was 
assigned to that unit. If referral to 
USASCURR or other pertinent sources is to 
no avail, the RO should advise the 
veteran to submit alternate forms of 
evidence to support his claim of service 
connection for PTSD.  All attempts to 
obtain the records should be documented 
in the claims file.

3.  Following the above, the RO should 
make a specific determination as to 
whether there is credible supporting 
evidence that a claimed in-service 
stressor occurred.  The RO should 
specifically identify the stressor(s) 
corroborated by the record.  

4.  Only if the RO determines that there 
is credible supporting evidence that an 
in-service stressor occurred, the veteran 
should be scheduled for a VA psychiatric 
examination for the purposes of 
determining whether he has PTSD as a 
result of the corroborated stressor(s).  
The claims folder should be made 
available to the examiner for review, and 
the RO must specify for the examiner the 
in-service stressor that it has 
determined is established by the record.  
The examiner should be asked to provide 
an opinion as to whether it is at least 
as likely as not that any corroborated 
stressor was sufficient to produce PTSD, 
and whether it is at least as likely as 
not that there is a link between the 
corroborated stressor and any current 
PTSD.

5.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
any representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


